United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LEBANON VETERANS ADMINISTRATION
MEDICAL CENTER, Lebanon, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0772
Issued: September 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On February 25, 2019 appellant, through counsel, filed a timely appeal from a
December 20, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the December 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on June 23, 2018, as alleged.
FACTUAL HISTORY
On June 28, 2018 appellant, then a 57-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on June 23, 2018 he sustained injuries to his neck and right
shoulder area assisting a patient while in the performance of duty. He claimed that while he was
pulling up the patient’s thromboembolic deterrent (TED) socks, the patient pushed down on
appellant’s head with both hands. Appellant further alleged that another staff member assisted in
removing the patient’s hands from his neck. On the reverse side of the claim form, appellant’s
supervisor, J.A., indicated that the employing establishment’s investigation of the incident did not
support appellant’s statement, and that appellant had just returned to full-duty work on April 24,
2018 after a similar injury which had occurred on February 1, 2018.4 JA. contended that appellant
was dissatisfied with the resolution of his previous claim as appellant believed that, surgery should
have been authorized, and consequently, he was claiming a new injury to the same area.
In progress notes dated June 27, 2018, Dr. Bruce K. Eagleson, an emergency medical
specialist, reported that appellant presented for a “follow-up appointment” for right-sided neck and
shoulder pain, as the previous appointment of June 19, 2018 had been cancelled because appellant
failed to attend. He noted that, the original complaint of March 21, 2018 was for a right-sided
neck and shoulder pain that radiated distally into the triceps-area and had recurred since a
“previous injury [when appellant] ‘jammed head on trapeze’ on floor 3/2017[, appellant was] seen
in [the emergency department.]” Dr. Eagleson notes a description of a new injury occurring on
June 23, 2018 at 5:45 a.m. when appellant was attempting to put an TED hose on a demented
patient who pushed down on appellant’s head, flexing his neck resulting in immediate pain in the
neck with numbness, and tingling in the right shoulder and arm. On physical examination he found
limited range of motion in the neck and shoulder. In his review of prior imaging reports,
Dr. Eagleson noted that a February 22, 2018 diagnostic study on appellant’s right shoulder found
normal bone mineral density without fracture or dislocation, and mild-to-moderate degenerative
changes at the right acromioclavicular joint. A cervical spine report from March 2017 revealed
multilevel mild cervical spine degenerative changes. Dr. Eagleson recommended light-duty work.
In a July 11, 2018 development letter, OWCP requested that appellant submit additional
evidence in support of his claim. It advised him of the type of factual and medical evidence needed
and provided a questionnaire for his completion, which was required to substantiate the factual
elements of his claim. The questionnaire inquired as to the circumstances of the prior injury
mentioned by the employing establishment and requested that appellant send records of all prior
treatment. OWCP also requested that he provide a narrative report from his attending physician,
to include a diagnosis and an explanation as to how the reported work incident either caused or
aggravated a medical condition. It afforded appellant 30 days to submit the requested information.

4

Appellant previously filed a traumatic injury claim for a neck/shoulder injury that allegedly occurred on
February 1, 2018. OWCP assigned the claim OWCP File No. xxxxxx535. Appellant’s claims have not been
administratively combined.

2

In a July 6, 2018 progress note, Dr. Matthew Torres, a Board-certified family practitioner,
related that appellant presented for cervical and thoracic pain. He provided findings on physical
examination and noted review of an April 3, 2018 cervical spine magnetic resonance imaging
(MRI) scan. Dr. Torres noted that the thoracic spine findings on the MRI scan were “unrelated to
the work injury.” He diagnosed neck pain and an abnormal MRI scan, and ordered a follow-up
MRI scan of the thoracic spine.
In a July 18, 2018 follow-up report, Dr. Christopher Kager, a Board-certified
neurosurgeon, noted that appellant presented for a surgical evaluation regarding neck and radiating
right shoulder pain. He indicated that appellant had an initial work-related injury in 2016 when he
stood up while helping a patient and hit is head on the bar of the bed. Dr. Kager explained that, a
month prior, appellant had another episode where a patient pushed appellant’s head down
aggressively and he thereafter felt increased symptoms. He noted that appellant had been through
recent shoulder issues and also had two cervical injections with minimal relief. Dr. Kager reported
his interpretation of the April 2018 cervical spine MRI scan. He opined that, “[a]lthough it is
impossible to say with certainty, I do believe [that appellant’s cervical spine condition] is related
to his work-related inciden[ts] as he describes them, and he may require an IME [(independent
medical examiner)] on [OWCP’s] part.”
By decision dated August 16, 2018, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record was insufficient to establish that the June 23, 2018 incident
occurred as alleged. It noted that the claim was contested and he had not responded to its request
for information.
On September 24, 2018 appellant requested reconsideration of the August 16, 2018
decision.
In a work restriction note dated June 26, 2018, Dr. Eagleson restricted appellant from
patient care duties, lifting over five pounds with the right hand, and indicated he could perform no
driving duty, no overhead work, and no work involving ladders.
In an October 10, 2018 note, Dr. Kager recommended a C3-6 cervical discectomy with
fusion and plating, and diagnosed cervical disc disorder with radiculopathy of the mid-cervical
region. He reported that surgery was scheduled for October 16, 2018 and that appellant would be
off work for six weeks following surgery.
By decision dated December 20, 2018, OWCP denied modification of the August 16, 2018
decision finding that appellant had not responded to its request for information from the initial
development letter.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

5

Supra note 2.

3

time limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.9 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.10 The second component is whether the employment incident caused a personal injury.11
An employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.12
Moreover, an injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.13 An employee has not met his or her burden of proof of establishing
the employment incident when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on June 23, 2018, as alleged.
Following the filing of the present claim, in a development letter dated July 11, 2018,
OWCP notified appellant that completion of a questionnaire was needed to substantiate the factual
basis for his claim. The questionnaire inquired as to the circumstances of the prior injury noted
by the employing establishment and requested treatment records from that injury. Appellant did
not respond to the questionnaire and failed to provide a narrative statement detailing the alleged
6
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

11

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

12
L.A., Docket No. 17-0138 (issued April 5, 2017); D.B., 58 ECAB 529 (2007); Gregory J. Reser, 57 ECAB
277 (2005).
13

L.A., id.

14

Id.

4

traumatic incident(s) or refute the allegations of the employing establishment. The record contains
persuasive evidence of prior, nonwork injuries as well as a prior employment injury claim. As
appellant has not responded to the factual development inquiries following the filing of the present
claim and because there is serious disagreement raised by his supervisor on the claim form, the
Board finds that appellant has not met his burden of proof to establish that he was injured in the
performance of duty as alleged.15
As appellant did not establish that, the incident occurred as alleged, the Board need not
address the medical evidence of record or the issue of causal relationship.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on June 23, 2018 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board
15

D.A., Docket No. 18-1715 (issued May 24, 2019); M.F., Docket No. 18-1162 (issued April 9, 2019).

16

K.M., Docket No. 19-0367 (issued June 26, 2019).

5

